 PLUMBERS,LOCAL 162623United Association of Journeymen&Apprentices ofthePlumbing and Pipefitting Industry of theUnited States and Canada,Local 162,AFL-CIOandInternationalBrotherhoodofElectricalWorkers, Local 82, AFL-CIOandThe DaytonPower and Light Company.Case 9-CD-167-1 and9-CD-167-2December 10, 1969DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING,BROWN, ANDZAGORIAOn April 25, 1969, the Employer, The DaytonPower and Light Company, filed a charge pursuanttoSection 10(k) of the Act with the RegionalDirector for Region 9, alleging, in substance, thatRespondent Plumbers and Respondent ElectricalWorkers, in violation of Section 8(b)(4)(D) haveengagedinand/orinducedorencouragedindividuals employed by certain contractors at theconstruction site of a proposed shopping centercomplex in Montgomery County, Ohio, to engage ina strike and/or concerted refusal in the course oftheir employment to perform any services for theirrespective employers, with an object of forcing orrequiring Employer, The Dayton Power and LightCompany (I) to assign the installation of its gasmain facilitiesatsaidsitetomembers ofRespondentPlumbersand (2) to assign theinstallation of underground electric facilities at saidsite to Respondent ElectricalWorkers, rather thantomembers of Local 175, Utility Workers Union ofAmerica,AFL-CIO, employed by The DaytonPower and Light Company, with whom theEmployer has a valid and subsisting contractcovering such workThereafter, pursuant to Section 10(k) of the Actand Sections 102 79 and 102.80 of the Board's Rulesand Regulations, Series 8, the Regional Directorinvestigatedthechargesandprovidedforanappropriate hearing upon due notice to the parties.A hearing was held before James K. L. Lawrence,Hearing Officer, between July 29 and August 19,1969.All parties appeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidencebearing on the issues. The rulings of the HearingOfficer made at the hearing are free from prejudicialerror and are---hereby affirmedThe Employer, theRespondent Unions, and the Party to the Disputefiled briefs, which have been duly considered by theBoard.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panelUpon the entire record, in this case, 'the BoardI.THE BUSINESS OF THE EMPLOYERThe Employer, an Ohio corporation with principaloffices at Dayton, Ohio, is' engaged in the businessof ' supplying gas, electric and steam service tocustomers in the'State of Ohio. During the last year,which is a representative _period,'^ the Employerreceivedrevenuesforservicesperformed * ofapproximately $152 million, and during the sameperiod made purchases of goods and materials fromfirms located directly outside the State of Ohio!Wefind that the' Employer is engaged in commercewithin the meaning of the Act, and that it willeffectuatethepurposesof the Act to assertjurisdiction hereinII.THE LABOR ORGANIZATIONS INVOLVEDWe find,inaccord with the stipulation of theparties, that the Respondents and the Party to theDisputeare labor organizations as 'defined inSection2(5) of the Act.III.THE DISPUTEA. The Work in DisputeThe parties stipulated-, that the situs of the workdisputewas the Dayton Mall Shopping Center attheintersectionofRoutes725and741inMontgomeryCounty,Ohio.TheRespondentPlumbers'disputeinvolvestheundergroundinstallation of gas lines on private property, outsideof easements, to serve gas customers located in theshopping center, and''the Respondent Electricians'dispute. involves the, laying of duct and the pulling ofcable through the duct in the primary electricalsystem to , serve electric customers located ' in --the'shopping center.B.The-FactsThe developer for= the DaytonMall ShoppingCenter is The Edward J. DeBartolo Corporation,whose responsibility it is to bring all utilities to theproperty lines of the respective sites within theshopping center In late March or early April 1969,The Dayton Power and Light Company (DP & L),following negotiations with DeBartolo which is 'alsothe general contractor for all but two 'facilities on,the property, assigned the work in dispute to its'employeeswho work on underground gas andunderground - electricconstruction,andarerepresented by the Utility Workers. In the meantimeDP & L rejected bids by local gas and electricalcontractors for this work.There is testimony that trenching for the electricalwork began April 7 The gas work began April 9and the electrical work April 10.179 NLRB No. 169 624DECISIONSOF NATIONALLABOR RELATIONS BOARDMembers of the Plumbers, at a regularmeetingonApril 7, were advised by Haas, their businessmanager, that DP & L crews would perform the gasinstallationwork.Haas was reticent in testifyingabout his report to the membership, but admittedthat he reported the result of a March 27 meetingwith DP & L and the Local Plumbing ContractorsAssociationatwhichDP & L "volunteered"information about doing the `work and that he,Haas, had questioned DP & L about rumors that itwould do so. Haas could not recall taking theposition, at the March 27 meeting, that he believedthe work to be Plumbers' work.'OnApril9business-managerLane of theElectricians,meeting with DP & L and members oftheNationalElectricalContractorsAssociation,inquired how far DP & L intended to go in theconstructionfieldand stated that the type ofelectricalwork which DP & L was proposing to doitselfhad"alwaysbeendone" by employeesrepresentedby the Electricians. Lane's responsewhen questioned as to his intentions in the event DP& L crews did the work was that he did notpersonally intend to do anything but had heard fromhis assistant that there was trouble at the job siteand that somemen wereleaving thefob. Beginningon the 9th employees who, were members of thePlumbers, the Electricians, and other Unions, beganwalking off the job.DP & L had been authorized, by letter of April 3shopping center lands for construction purposespending the issuance of a formal utility easement.On _ April= 16, during the work stoppage, thisauthority was revoked, and DP & L ceased work attheMall. Court action followed.Meetings by the parties to resolve the disputewereheldMillardRodgers, executive secretary of the' Dayton BuildingTrades Council, attended these meetings; Haas of thePlumbers' and Lane of 'the Electricians attendedsome meetings.Rodgers did not testify at thehearing, but there is testimony that he said at thefirstmeeting, "Get DP & L off the site and keepthem off " There is also testimony that at anothermeeting,whichHaas,LaneandRodgers allattended, an'ui identified speaker said "When DP& L is off of our work, we will be back."Duringthis period, on April 23, an article appeared in theDayton Daily News quoting Rodgers as saying- " .We don't like to stop the project and we don't likeour members out of work either. But the next thingyou know they (DP & L),will be wiring houses'There is testimony by Trittschuh, vice president of DP & L in charge ofitsgas division, that'BusinessAgent Malone of the Plumbers, on March17, called him about this work and when told that DP & L was going todo it, said that this was a building trades job, that there were plenty ofcontractors who would be willing to bid it, and that DP & L should not do.the work because it was not a contractor Malone did not testifyI'The newspaper article was received in evidence during testimony byreporter, Dave Allbdugh, the parties stipulating that an article by AllbaughThe DeBartolo Corporation obtained a temporaryrestraining order against DP & L on April 26 andpromptly contracted with individual electrical andplumbing contractors for the work in dispute. Laneand Haas were informed of this fact onApril 27,and the next day employees represented by theElectricians and the Plumbers, and other Unionscomprising the Dayton Building Trades Council,began returning to the fob.C Contentions of thePartiesThe Respondent Unions joined in a motion toquash the notice of hearing, each contending thatthere is no evidence that either Union or its agentsthreatened, induced, coerced or encouraged anyemployees of any contractor to strike in violation ofSection8(b)(4)(D),and that the walkout was"spontaneous" in nature. Alternatively, should theBoard resolve the work dispute issue on its merits,theywould have the Board award the gas maininstallation tomembers of the Plumbers and theprimaryelectricalwork to members of theElectricians.The Employer and the Party to theDispute each contends that the Respondents were inviolation of Section 8(b)(4)(D) of the Act by reasonof sanctioning the strike in support of the Unions'demands for the disputed work, and that the Boardshoulddetermine thework dispute herein byassigning the disputed work to employees who arerepresented by the Utility Workers.D. Applicability of theStatuteBefore the Board proceeds with a determinationof dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.Based on our examination of this record we findthatthemembers of the Plumbers and theElectricians engaged in work stoppages at the Mallwhich were sanctioned by the Respondent Unionsbecause their claims to the disputed work were notheeded It further shows that the purpose of suchstoppages was to force the replacement of DP & LwithcontractorsemployingmembersofthePlumbers and Electricians for the work in issue. Theevidenceisuncontradictedthatplumbers,electriciansandmembers of other crafts beganleaving the job once DP & L gas and electricalcrews began working, and that they did not returnthereafter until advised that the work in issue wasassigned to.contractors employing members of theappearing on the first page of the Dayton Daily News on April 23, 1969,was written by the witness, who testified that Rodgers called the paperbefore noon on the 23rd and identified himself, said that most if not all ofthe Dayton Building Trades Union members had left the job, that this wasthe first time DP & L crews had moved across the property line with theirgas mains and electrical lines, that this was a "monopoly power takingmembers' jobs," but that this was not a strike According to Allbaugh,Rodgers also indicated that the men would not be back on the job untilsome settlement was reached PLUMBERS,LOCAL 162625Plumbers and the Electricians; that the Secretary oftheDayton Trades Council, who participated inmeetings with the developer, DP & L and others inan attempt to resolve the dispute, 'stated at one ofthese meetings - and was quoted to the same effectina newspaper article instigated by him at the time-- that getting DP & L off the job was aprerequisite to the return of the various.Unions, thatrepresentativesof both Respondents attended atleast one of the meetings where these sentimentswere expressed without voicing disagreement; thatthe business manager of the Electricians voiced asimilar sentiment - phrased in terms of his men"individually" not being interested in working onthe same job where DP & L was working - whenasked what he did to get the men to return to work;that said business manager concededly took no stepsto secure the return to the-job of members of theElectricians involved in the dispute beyond tellingthemen that enlightenment of the public wasappropriate but that their approach was "not legal,"and that the business agent of the Plumbers so faras this record shows took no stepsatallin-anattempt to get members of the Plumbers to returntowork.' In the circumstances outlined we findreasonable cause to believe that Respondents wereresponsible for the work stoppage, or at leastratified it, and that a violation of Section 8(b)(4)(D)has occurred.4We conclude that the dispute isproperly before the Board for determination underSection 10(k) of the Act.E.'Merits ofthe DisputeSection 10(k)' of the kct requires the Board tomake an- affirmative award of the disputed work,after giving d,ue consideration to various relevantfactors.The following are the factors relied on bythe parties to the dispute to support .their respectiveclaims.2.Company, industry, and area practiceBothRespondentUnions content that areapracticedemonstrates that theirmembers haveperformed the disputed work when employed byarea plumbing and electrical contractors who havebeen let contracts by the general contractor, and seesignificance in the fact that the work here in disputewas being performed on private property by DP &L crews before a formal easement had been grantedto the Utility.The UtilityWorkers claims the right to do thedisputedwork by reason of its certification 'andcontract. In addition it'offered evidence to show thatvarious public utilities in Ohio, represented by otherlocals of the UtilityWorkers Union, have assignedwork similar to that in dispute to their constructioncrews.DP & L contends that its crews have regularlyperformed the type of work in dispute for manyyearsand that its failure to secure a formaleasementbeforecommencing gas and electricinstallation is not determinative of its right to be onprivate property and to assign the work in dispute toitsown crews pursuant to its contract, with theUtilityWorkers; that this assignment is consistentwith its practice in providing gas and electric serviceto customers; that the. lines in question here willbring service to more than one customer and beowned and operated by it,, including the perimeterpiping which surround the buildings and' the lateralpiping (servingmore than one customer) to thepoint of delivery; that it owns the material used inthis work and the right to assign the work to its owncrews is therefore exclusive with it; that although ithas subcontracted gas, and electric installation workto area contractors at times in the past, this wasduring peak construction periods when its own crewswere not available. It also contends that the cost toitof contracting out-the work in issue as opposed tohaving it installed by its own crews would have beenmany times greater.1.Contracts and certificationsItwas agreed that neither the Electricians nor thePlumbers has had a contractual relationship withDP & L, whereas the Utility Workers was certifiedby the Board in 1943 for a unit covered since thattimebysuccessivebargainingcontracts,andincluding the employees who were here assigned thework in dispute.''CfInternationalUnion of Operating Engineers.Local No 18 and18(c), AFL-CIO (The Wagner-SmithCo ).174 NLRB No 65'SeeCement Masons' Local UnionNo 524 (The Penker ConstructionCo ). 163 NLRB 609, 612'ArtXX,sec 1, of the contract contains the followingThe Companywillnot employ outside contractors for work which will result in thedischarge or laying off of employeescovered bythisAgreement whoordinarily and customarily do such work3.Employee skills and efficiency of operationsIt is not contended that the Respondent Unionslack the skills to perform much of the work inquestion, but it is contended that if they were to doso,additionalworkmen would be needed to do acomplete job, such as laborers and operatingengineers to operate equipment and accomplish thetrenching and backfill operations. Testimony by theRespondent Unions concedes this. DP & L contendsthatunless its crews are committed to otherprojects, it ismore efficient and economical toassign the work to its own crews, who are trained asa crew and work interchangeably, consistent with itsobjectiveofprovidingstable,continuousemployment to a work force of a sufficient size totake care of the regular work of the company. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Thequestion of mootnessRespondent Plumbers urges that the: dispute ismoot, saying that the facts here are unique becauseof the Dayton Mall design, with buildings groupedin the middle of the total tract, and because of thefailureofDP & L to get easements, hence itcontends that a ruling by the Board would beunlikely to establish a' meaningful precedent for anyfuture dispute.We see no significance in the factthat the work was begun by crews of the ChargingParty without a formal utility easement having beenexecuted, and, although the design of the DaytonMall may have been unique at the time of the workdispute, we cannot assume that it will continue to beunique.There is no evidence before us giving anyassurance that similar disputes will not occur in'thefuture.Accordingly, we find that the dispute hereinisnotmoot and we shall make the assignment ofthe disputed work.Conclusions as to the Merits of the DisputeBased upon the entire record and after fullconsiderationofallrelevantfactorsinvolved,including the Charging Party's assignment of thework, the Board's certification, the contractualrelationshipbetween the, Charging Party and theUtilityWorkers, the efficiency of the ChargingParty'soperations,andthemosteconomicutilizationof its construction crews,we shalldetermine the dispute before us by awarding theunderground installation of gas mains and the workof laying duct and pulling electrical cable throughthe duct 'in the primary electrical system, includingthe perimeter piping which surrounds the buildingsat the shopping center and the lateral piping to thepoint of delivery, to employees of the-Charging,Party represented by the Utility -Workers. Thisdeterminationislimitedtotheparticularcontroversy giving rise to this dispute. Our award isnot to the Utility Workers or its membersDETERMINATION, OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the foregoingfindings, and the entire record in this proceeding,theNationalLaborRelations'Boardmakes thefollowing determination of dispute:1.Employees employed on construction crews byThe Dayton Power and Light Company, who arerepresentedbyLocal 175, UtilityWorkers ofAmerica,AFL-CIO,are entitled to perform thework of installing gas mains underground and oflaying duct and pulling electrical cable through thatduct in the primary electrical system, including theperimeter piping which surrounds the buildings 'attheDayton Mall Shopping Center and the lateralpiping to the point of delivery.2.UnitedAssociationof . Journeymen&Apprenticesofthe.PlumbingandPipefittingIndustry of the United States and Canada, Local162,AFL-CIO, and International Brotherhood ofElectricalWorkers, Local 82, are not entitled toforce or require, directly or indirectly,The DaytonPower and Light Company,itssuccessorsorassigns,_to assign any of the work to the employeesof contractors represented by said Unions.3.Within 10 days from the date of this Decisionand Determination of Dispute,United Associationof Journeymen&Apprentices of the Plumbing andPipefittingIndustryof the United States andCanada, Local 162,AFL-CIO,and InternationalBrotherhoodofElectricalWorkers,Local82,AFL-CIO,shallnotify the Regional Director forRegion9, in writing,whether it will or will notrefrainfrom,forcingorrequiring,directlyorindirectly,The Dayton Power and Light Company,itssuccessors or assigns,bymeans proscribed inSection8(b)(4)(D)of the Act, to assign theabove-described work to employees of contractorsrepresented by such Unions.